ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
Appellant, through his counsel, presents an elaborate and interesting motion for rehearing in which he rehearsed in detail the evidence adduced upon the trial, contending that it fails to support the verdict. The matter has been dealt with fully in the original opinion, which is to the contrary conclusion.
Appellant especially stresses the contention that the testimony . given by the tax collector is incomplete and inadequate to establish the fact that appellant had the property in ques*67tion for taxes. In this connection, appellant urges that the written record of the rendition was not introduced. The testimony upon the subject, as quoted in the appellant’s motion for rehearing, is as follows: “My name is W. T. Terry. I am tax collector of San Saba County; I know where the Timber-lake Grocery Store is located; it is located, in the city of San Saba, in the County of San Saba and State of Texas; the stock of goods in the Timberlake Grocery Store is rendered by H. C. Timberlake; he does not render the building; he does render the stock of goods; I have the rendition sheet for the Timberlake Grocery Store here in my hand.”
There appears to have been no opposition to the verbal testimony of the witness Terry. We note that he said: “I have the rendition sheet for the Timberlake Grocery Store here in my hand.”
The record raises no complaint of the fact that the sheet was not handed to the jury or that the contents was not read to the jury. Both the State and appellant seem to have contented themselves with the testimony of the official to the effect that the property in the store was rendered by H. C. Timberlake. To establish that fact, in the absence of further challenge of its accuracy, the evidence quoted is deemed quite sufficient.
In the case of Santikos v. State, 233 S. W., 848, to which appellant refers, a bill of exception was discussed in the following terms: “In the bill of excéptions it was shown that the tax assessor appeared as a witness, and stated that he had an inventory of the property rendered by the appellant for taxes in McLennan county for the year 1920; that he did not make the assessment in person, but that it was done by one of his deputies; that he was not present at the time; that he was not acquainted with the signature of appellant; that this inventory was a public record of the assessor’s office, and bore date April 20, 1920.” '
In that case it was held that the testimony of the tax assessor was. properly received.
In the present instance, the assessor was present; likewise the assessment. He declared that appellant rendered it; that the sheet showing the rendition was in his possession and was available to the court.
Our review of the record leaves us of the opinion that the conclusion reached and stated in the original opinion correctly disposed of the appeal. A further discussion of the evidence is *68deemed unnecessary as it appears in substance in the original opinion.
The motion for rehearing is overruled.

Overruled.